DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing unit in claims 1,3,4 and evaluation unit in claims 1,4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim calls for the limitation “sensing the trailer by a sensing unit which is arranged outside of the center of the vehicle toward the trailer determining the distance between the sensing unit and a center of the vehicle” initially.
Subsequently, it calls for the limitation “and determining the angle between the vehicle and the trailer on the basis of the symmetrical feature pairs of the trailer and the known distance between the sensing unit and the center of the vehicle for use by a driver assistance system of the vehicle.” It is ambiguous whether the ‘distance’ and the ‘known distance’ mentioned subsequently are the same or different as one or more sensors may be part of the sensing unit. Per the specification:
Para [0009] the sensing unit can be arranged outside of the longitudinal axis of symmetry of the trailer if the angle between the trailer and the vehicle is 0° or respectively 180°.
It is ambiguous where the sensing unit is placed when the angle between the trailer and the vehicle is not 0° or 180°.
For the purpose of examination, the examiner interprets that the sensing unit can be arranged outside of the longitudinal axis of symmetry of the trailer when the angle between the trailer and the vehicle is any angle between and including 0° or 180°. It is also assumed that “the distance” is the same as the “known distance” of a sensor and is information that is a known parameter about the vehicle prior to any determination or calculation.
Claim 14 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the center of the vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the distance between the sensing unit and a center of the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the longitudinal axis of symmetry of the trailer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the distance between the vehicle and the trailer" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " the longitudinal axis of symmetry" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " the known distance " in line 11.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 15 defines a program item embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed program item can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  The examiner suggests amending the claim to embody the program on “non-transitory computer-readable medium” or equivalent in 
order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim 16 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Lu et al. (US 20140085472 A1) hereinafter referenced as  Lu472 as in view of BALCERAK et al (WO2008064892A1) hereinafter referenced as Balcerak.

Regarding Claim 1,
  Lu472 teaches, A trailer angle determination system for a vehicle, the system comprising: (Fig.1 [Abstract] Responsive to processing of images captured by the camera, the system is operable to determine a determined trailer angle of the trailer relative to a longitudinal axis of the vehicle.) a sensing unit sensing a trailer connected to the vehicle; and (Fig.1 #16 The rear view camera 16 or multi-camera system is the sensing unit. Para [0033] a rear vision system 10 for a vehicle 12 is operable to detect the angle of a trailer 14 that is pulled behind the vehicle 12 by using rear view camera or multi-camera surround view system. A camera 16 is mounted at the rear end portion of the pulling vehicle 12. Lu472 further teaches, Para [0035] The detection of the trailer angle relative to the vehicle is accomplished by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, whereby the angle can be determined or calculated based on known geometries of the trailer and vehicle and the location of the camera on the vehicle.) and an evaluation unit, (The image processor is the evaluation unit. Para [0033] An image processor (such as a digital processor or FPGA or DSP or ASIC or camera imager SOC or other suitable processor or processing means) is operable to process the images of the trailer and determines the angle of the trailer in relation to the pulling vehicle in real time) wherein the sensing unit is arranged outside of the center of the vehicle and toward the trailer (The camera is the sensing unit. Fig. 1 #16 and Fig. 6 # 14c' and #14d') and wherein a distance between the sensing unit and the center of the vehicle is known (The camera offset is the distance between the sensing unit and the center of the vehicle
Fig. 1 [0047] These known parameters include: camera lens distortion parameters, camera mounting height, camera offset from the center line of vehicle).
 Lu472 does not explicitly teach, wherein the trailer has symmetrical feature pairs with respect to a longitudinal axis of symmetry of the trailer
Balcerak teaches, wherein the trailer has symmetrical feature pairs with respect to a longitudinal axis of symmetry of the trailer ([Page 24] Fig. 4. At this ramp 18, preferably seven infrared diodes 24 are arranged as preferred auxiliary points, which can be recognized at least partially on the basis of the image data of the camera 16. More or fewer infrared diodes 24 can be used. For example, 3, 4, 5, 6, 8, 10, 12, 14, 16, 18, etc. infrared diodes 24 can be used. Preferably, the infrared diodes 24 are arranged at substantially the same distance and symmetrically to one another. According to a further embodiment of the present invention, in addition to or as an alternative to the infrared diodes 24, further auxiliary points are predefined, e.g. by arrangement of laser diodes and / or acoustic signal generators, in particular in the ultrasonic range, one or more colored stickers, colored surfaces, etc.) 
Lu472 does not explicitly teach, wherein the sensing unit is designed to sense the symmetrical feature pairs of the trailer. 
Balcerak teaches, wherein the sensing unit is designed to sense the symmetrical feature pairs of the trailer ([Page 23] Fig. 4. Camera #16 designed to sense the symmetrical diodes in bad weather. The camera 16 is preferably equipped with a filter for infrared light, which filters out the incoming light up to the infrared component. This ensures that less stray light is incident on the camera 16 and the system still works well even in bad weather conditions.) 
 Lu472 teaches, wherein the evaluation unit is designed to determine the angle between the trailer and the vehicle on the basis of the sensed symmetrical feature pairs of the trailer and the known distance between the sensing unit and the center of the vehicle. (Para [0039] The coordinates of the detected target in a captured image can be further transformed to the angle of trailer by applying a set of formulas. The formula can be implemented in the processor in the form of a set of arithmetic formulas, or may be implemented in the form of a look up table or tables. The formula is formed and determined by the dimensional characteristics of the trailer, the distance between the trailer body (or the location of the target or detected pattern or portion of the trailer) and the pulling vehicle (and/or the distance between the target and the pivoting joint at which the trailer is attached to the vehicle), the camera mounting position and angle, and the camera lens distortion characteristics. Lu472 further teaches, Para [0047]. These known parameters include: camera lens distortion parameters, camera mounting height, camera offset from the center line of vehicle, camera horizontal distance from bumper, and camera mounting angle on vehicle. Lu472 further teaches, Para [0006]. The trailer includes a device or structure or element that is mounted at the trailer and is viewable by the camera. The trailer angle detection system is operable, responsive to image processing of captured image data, to determine a trailer angle of a trailer that is towed by the vehicle.)
 LU472 and BALCERAK are combinable because one can incorporate the technique of using symmetrical feature pairs to determine the trailer angle, as explicitly taught by BALCERAK, into the system disclosed by LU472.
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify LU472 in light of BALCERAK ’s teaching above.
The motivation/suggestion for combining is to provide simplified maneuverability of G3T vehicles. (BALCERAK, Fig. 3 Page 3).

Regarding Claim 8, 
 Lu472 teaches, a vehicle having a trailer angle determination system, the trailer angle determination system comprising: (Fig.1 [Abstract] Responsive to processing of images captured by the camera, the system is operable to determine a determined trailer angle of the trailer relative to a longitudinal axis of the vehicle.) a sensing unit sensing a trailer connected to the vehicle; and (Fig.1 #16 The rear view camera 16 or multi-camera system is the sensing unit. Para [0033] a rear vision system 10 for a vehicle 12 is operable to detect the angle of a trailer 14 that is pulled behind the vehicle 12 by using rear view camera or multi-camera surround view system. A camera 16 is mounted at the rear end portion of the pulling vehicle 12. Lu472 further teaches, Para [0035] The detection of the trailer angle relative to the vehicle is accomplished by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, whereby the angle can be determined or calculated based on known geometries of the trailer and vehicle and the location of the camera on the vehicle.) and an evaluation unit, (The image processor is the evaluation unit. Para [0033] An image processor (such as a digital processor or FPGA or DSP or ASIC or camera imager SOC or other suitable processor or processing means) is operable to process the images of the trailer and determines the angle of the trailer in relation to the pulling vehicle in real time) wherein the sensing unit is arranged outside of the center of the vehicle and toward the trailer (The camera is the sensing unit. Fig. 1 #16 and Fig. 6 # 14c'and #14d') and wherein a distance between the sensing unit and the center of the vehicle is known (The camera offset is the distance between the sensing unit and the center of the vehicle
Fig. 1 [0047] These known parameters include: camera lens distortion parameters, camera mounting height, camera offset from the center line of vehicle).
 Lu472 does not explicitly teach, wherein the trailer has symmetrical feature pairs with respect to a longitudinal axis of symmetry of the trailer
Balcerak teaches, wherein the trailer has symmetrical feature pairs with respect to a longitudinal axis of symmetry of the trailer ([Page 24] Fig. 4. At this ramp 18, preferably seven infrared diodes 24 are arranged as preferred auxiliary points, which can be recognized at least partially on the basis of the image data of the camera 16. More or fewer infrared diodes 24 can be used. For example, 3, 4, 5, 6, 8, 10, 12, 14, 16, 18, etc. infrared diodes 24 can be used. Preferably, the infrared diodes 24 are arranged at substantially the same distance and symmetrically to one another. According to a further embodiment of the present invention, in addition to or as an alternative to the infrared diodes 24, further auxiliary points are predefined, e.g. by arrangement of laser diodes and / or acoustic signal generators, in particular in the ultrasonic range, one or more colored stickers, colored surfaces, etc.) 
Lu472 does not explicitly teach, wherein the sensing unit is designed to sense the symmetrical feature pairs of the trailer. 
Balcerak teaches, wherein the sensing unit is designed to sense the symmetrical feature pairs of the trailer ([Page 23] Fig. 4. Camera #16 designed to sense the symmetrical diodes in bad weather. The camera 16 is preferably equipped with a filter for infrared light, which filters out the incoming light up to the infrared component. This ensures that less stray light is incident on the camera 16 and the system still works well even in bad weather conditions.) 
 Lu472 teaches, wherein the evaluation unit is designed to determine the angle between the trailer and the vehicle on the basis of the sensed symmetrical feature pairs of the trailer and the known distance between the sensing unit and the center of the vehicle. (Para [0039] The coordinates of the detected target in a captured image can be further transformed to the angle of trailer by applying a set of formulas. The formula can be implemented in the processor in the form of a set of arithmetic formulas, or may be implemented in the form of a look up table or tables. The formula is formed and determined by the dimensional characteristics of the trailer, the distance between the trailer body (or the location of the target or detected pattern or portion of the trailer) and the pulling vehicle (and/or the distance between the target and the pivoting joint at which the trailer is attached to the vehicle), the camera mounting position and angle, and the camera lens distortion characteristics. Lu472 further teaches, Para [0047]. These known parameters include: camera lens distortion parameters, camera mounting height, camera offset from the center line of vehicle, camera horizontal distance from bumper, and camera mounting angle on vehicle. Lu472 further teaches, Para [0006]. The trailer includes a device or structure or element that is mounted at the trailer and is viewable by the camera. The trailer angle detection system is operable, responsive to image processing of captured image data, to determine a trailer angle of a trailer that is towed by the vehicle.)

Claim(s) 2-4,9,10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Lu472 and Balcerak  and further in view of Son et al (US 20180121742 A1) hereinafter referenced as Son.
	
Regarding Claim 2,
	 The combination of Lu472 and Balcerak does not explicitly teach wherein the determined angle is used by a driver assistance system of the vehicle.
	Son teaches, wherein the determined angle is used by a driver assistance system of the vehicle. (Para [0009] Moreover, the apparatus can include an Advanced Driver Assistance System (ADAS) and an AVM system to improve the efficiency.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the TAD system using symmetrical feature pairs as taught by Lu472 and Balcerak and incorporated it into a driver assistance system of a vehicle as taught by Son and arrived at the invention of claim 2.
 One of ordinary skill in the art would have been motivated to make such a combination to improve the efficiency. (Son Para [0009]).

Regarding Claim 3,
	 The combination of Lu472 and Balcerak does not explicitly teach wherein the sensing unit is a mono-camera and senses image data of the trailer.
Son teaches, wherein the sensing unit is a mono-camera and senses image data of the trailer. (Para [0124] The camera 161 may be located at an appropriate position outside the vehicle 100 in order to acquire an image of the outside of the vehicle 100. The camera 161 may be a mono camera, a stereo camera, an Around View Monitoring (AVM) camera, or a 360-degree camera.)

Regarding Claim 9
Claim 9 is rejected for the same reasons as Claim 3 above

Regarding Claim 4,
Balcerak further teaches, wherein the evaluation unit is designed to determine at least two feature pairs which are symmetrical to the longitudinal axis of symmetry of the trailer in the image data of the sensing unit and to determine the angle between the trailer and the vehicle on the basis of the sensed feature pairs. (As shown in the FIG. 4 several pairs of symmetrical infrared diodes are used Page 12 FIG. 3 Further preferably, the at least three measuring points R, S, V are determined based on the position of the ramp, wherein one of the measuring points is assigned to a center of the ramp and the other two measuring points are assigned to outer ends of the ramp. Page 24 FIG. 4 the Observation element 18, is preferably a pyramid-like ramp 18, which is preferably located on a front side of the trailer 14 substantially at the height of the camera 16. At this ramp 18, preferably seven infrared diodes 24 are arranged as preferred auxiliary points, which can be recognized at least partially on the basis of the image data of the camera 16. More or fewer infrared diodes 24 can be used. For example, 3, 4, 5, 6, 8, 10, 12, 14, 16, 18, etc. infrared diodes 24 can be used. Preferably, the infrared diodes 24 are arranged at substantially the same distance and symmetrically to one another.)

Regarding Claim 10,
Claim 10 is rejected for the same reasons as Claim 4 above

Regarding Claim 14, 
 Lu472 teaches, a method for determining the angle between a vehicle and a trailer connected to the vehicle, having the following steps: (Fig.1 [Abstract] Responsive to processing of images captured by the camera, the system is operable to determine a determined trailer angle of the trailer relative to a longitudinal axis of the vehicle.) sensing the trailer by a sensing unit which is arranged outside of the center of the vehicle toward the trailer determining the distance between the sensing unit and a center of the vehicle (Fig.1 #16 and Fig. 6 # 14c'and #14d'. The rear view camera 16 or multi-camera system is the sensing unit. Para [0033] a rear vision system 10 for a vehicle 12 is operable to detect the angle of a trailer 14 that is pulled behind the vehicle 12 by using rear view camera or multi-camera surround view system. A camera 16 is mounted at the rear end portion of the pulling vehicle 12. Lu472 further teaches, Para [0035] The detection of the trailer angle relative to the vehicle is accomplished by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, whereby the angle can be determined or calculated based on known geometries of the trailer and vehicle and the location of the camera on the vehicle.)
Lu472 does not explicitly teach, sensing symmetrical feature pairs with respect to the longitudinal axis of symmetry of the trailer;
Balcerak teaches, sensing symmetrical feature pairs with respect to the longitudinal axis of symmetry of the trailer ([Page 24] Fig. 4. At this ramp 18, preferably seven infrared diodes 24 are arranged as preferred auxiliary points, which can be recognized at least partially on the basis of the image data of the camera 16. More or fewer infrared diodes 24 can be used. For example, 3, 4, 5, 6, 8, 10, 12, 14, 16, 18, etc. infrared diodes 24 can be used. Preferably, the infrared diodes 24 are arranged at substantially the same distance and symmetrically to one another. According to a further embodiment of the present invention, in addition to or as an alternative to the infrared diodes 24, further auxiliary points are predefined, e.g. by arrangement of laser diodes and / or acoustic signal generators, in particular in the ultrasonic range, one or more colored stickers, colored surfaces, etc.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined  Lu472 which uses a sensing unit which is arranged outside of the center of the vehicle and BALCERAK sensing symmetrical feature pairs with respect to the longitudinal axis of symmetry of the trailer and arrived at a TAD system that uses a sensing unit which is arranged outside of the center of the vehicle and senses symmetrical feature pairs with respect to the longitudinal axis of symmetry of the trailer to determine the hitch angle.
 One of ordinary skill in the art would have been motivated to make such a combination because it provides simplified maneuverability of G3T vehicles. (BALCERAK, Fig. 3 Page 3). 
Lu472 teaches, determining the distance between the vehicle and the trailer if the longitudinal axis of symmetry of the trailer and the center of the vehicle are in a line (Para [0062] Optionally, the trailer angle detection system may provide a trailer straight algorithm to determine when the vehicle and trailer are straight in order to calibrate and apply an offset correction to the angle determination and/or calculation. Such an algorithm or approach combines vehicle dynamics with computer vision techniques. The trailer angle detection system may be on the vehicle network, which allows it to receive vehicle information, such as individual wheel speed, steering wheel angle, and/or the like. When the vehicle pulls trailer and drives in a generally or substantially straight path, the angle of the trailer is at its zero (or substantially zero) degree angle and the system detects an offset angle to perform a calibration of the system.
Lu472 at Para [0098] teaches U.S. P. N. 6,396,397 to Bos for “A system for determining a distance to a leading or trailing vehicle or object” through incorporated by reference. Bos at Col. 2 lines [23-38] teaches the present invention provides a vehicular imaging system which is capable of accurately determining the distance from the subject vehicle to an object or light source sensed by the sensors of the imaging system. The distance sensor accurately estimates the distance between the sensed object and the vehicle) 
Lu472 in view of BALCERAK does not explicitly teach, and determining the angle between the vehicle and the trailer on the basis of the symmetrical feature pairs of the trailer and the known distance between the sensing unit and the center of the vehicle for use by a driver assistance system of the vehicle.
Son teaches, and determining the angle between the vehicle and the trailer on the basis of the symmetrical feature pairs of the trailer and the known distance between the sensing unit and the center of the vehicle for use by a driver assistance system of the vehicle ( Fig.10 A [0226] For example, the processor 350 may match the left marker 1013 in parallel with the left edge of the front side of the trailer 900, and then determine an attitude of the trailer 900 based on an angle between the front marker 1011 and the lower edge of the front side of the trailer 900 and an angle between the right marker 1015 and the right edge of the front side of the trailer 900. Son further teaches, Para [0009]. Moreover, the apparatus can include an Advanced Driver Assistance System (ADAS) and an AVM system to improve the efficiency.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined  Lu472 that senses the trailer by a sensing unit which is arranged outside of the center of the vehicle for determining the angle and distance between a vehicle and a trailer  and BALCERAK that senses symmetrical feature pairs with respect to the longitudinal axis of symmetry of the trailer  and Son that incorporates the TAD system for use by a driver assistance system of the vehicle and arrived at the invention of claim 14. 
One of ordinary skill in the art would have been motivated to make such a combination because it helps solve parking, driving, challenges faced by a vehicle with a trailer as taught in Son. (Para [0005] In some implementations, parking, driving, and selecting a roadway may be a challenge for a trailer truck or a vehicle with a trailer attached thereto.).

Regarding Claim 15,
A program item which, if it is executed by an evaluation unit of a trailer angle determination system, instructs the evaluation unit to perform the method according to Claim 14.

Claim 15 is rejected for the same reasons as Claim 14 above.

Allowable Subject Matter
Claims 5-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.

(a)        GALI et al.  (US 20220337726 A1)- The system comprises a camera (16) provided at a vehicle (12) equipped with the system, where the camera views the exterior and rearward of the vehicle. The camera comprises a complementary metal oxide semiconductor (CMOS) imaging array having one million photosensor elements arranged in rows and columns. An image processor processes image data captured by the camera. The system is operable in a calibration mode when a trailer (14) for which the system is not calibrated is hitched to the vehicle, where a potential trailer beam length corresponds to a selected trailer angle that deviates from a determined current trailer angle.......... ...... Fig. 1. Abstract.

(b)        Gupta et al. (US 20180276838 A1)- A trailer angle detection system for a vehicle towing a trailer includes a camera disposed at a rear portion of a vehicle so as to have a field of view exterior and rearward of the vehicle, and an image processor operable to process image data captured by the camera. Responsive to processing of a region of interest of image data captured by the camera, the trailer angle detection system determines the location of a known patterned target at the trailer being towed by the vehicle.................. Fig. 1. Abstract.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUMANA KHANDEKAR whose telephone number is (571)272-3329. The examiner can normally be reached M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUMANA KHANDEKAR/Examiner, Art Unit 2667                                                                                                                                                                                                        /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667